Citation Nr: 1029247	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The Veteran served on active duty from April 1971 to March 1975.

This case initially came before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has presented credible assertions concerning his 
exposure to stressful events that were consistent with the 
circumstances of his service.  

3.  The currently diagnosed PTSD is shown to be directly linked 
to specific stressors that as likely as not happened during the 
Veteran's period of active service in the waters off of Vietnam.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that further discussion of the 
applicable notice and duty to assist provisions of VCAA is not 
required at this time.  


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 38 
C.F.R. § 3.303(b) provides that service connection may be granted 
where a disease manifests itself in service (or within the 
presumptive period) but is not identified until later, and the 
evidence shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms an in-
service stressor; and credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veterans lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  If 
the preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the evidence shows that the Veteran is 
competently diagnosed with PTSD.  

In a January 2000 VA psychological assessment note, the Veteran 
reported that, while serving aboard the USS Inchon, in North 
Vietnamese waters, he was on his way to deliver an aircraft 
status report to his CO and came under fire when he stepped on 
deck.  

The Veteran was diagnosed with chronic PTSD and a depressive 
disorder, not otherwise specified.  The treating psychologist 
noted that the Veteran's performance on the CES suggested that he 
was exposed to a "moderate" level of combat.  His score on the 
MISS exceeded the lower cut-off scores suggested by others as 
possibly indicated the presence of PTSD in Vietnam combat 
veterans. The psychologists noted that the focus of many of his 
PTSD symptoms were on his combat experiences.

During the August 2001 VA psychological examination, The Veteran 
reported that, in June or July 1973, he was flying as an aerial 
gunner when the helicopter received some fire that came through 
the helicopter where the fuel cell would have normally been 
placed.  If they had been carrying a fuel cell, it would have 
exploded.  

The Veteran indicated that, on another occasion, while in 
Haiphong Harbor removing mines, he was on the flight deck when 
they came under fire from machine guns.  He reported seeing 
tracers hit around him.   

The VA examiner noted that the Veteran had witnessed and 
experienced extremely traumatic events that included actual or 
threatened death or serious injury to himself and to others.  The 
examiner further indicated that the Veteran met the DSM-IV 
criteria for PTSD and assigned a diagnosis of PTSD.  

During an April 2008 VA examination, the Veteran reported that, 
around June 1973, he saw a sailor killed on board his ship.  He 
reported that while they were picking up the mail, a helicopter 
closed its back ramp and crushed the individual to death.  

The Veteran reported that, several times, they sailed through 
waters that had not been swept for mines and that, while on the 
Inchon in June or July 1973, he took machine gun fire after 
stepping out of a hatch.  He reported seeing the tracers and hit 
the deck.  There were no casualties, but that it was frightening.

The VA examiner noted that the Veteran endorsed a sufficient 
number of symptoms to meet the DSM-IV criteria for PTSD.  He 
assigned a diagnosis of PTSD, depressive disorder not otherwise 
specified in partial remission and polysubstance abuse in partial 
remission.

Since the Veteran is competently diagnosed with current PTSD, the 
first element of service connection, evidence of a current 
disability, is met.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004). 

A veteran seeking service connection, however, must establish not 
only the existence of a present disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999);  Moran v. Principi, 17 Vet. 
App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 
264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).   

When the claimed stressor is not related to combat, the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

In such cases, the record must contain service records or other 
corroborative evidence that substantiates the veteran's testimony 
or statements as to the occurrence of the claimed stressors.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
supra.  

The Veteran asserts that his PTSD is the result of his 
experiences during a minesweeping operation in the waters off the 
coast of Vietnam in June and July 1973.  

In a May 2001 statement in support of his claim, the Veteran 
reported that, while in Haiphong Harbor around June or July 1973, 
his ship came under fire.  He reported going up on deck when 
bullets started coming all around him.  He was scared so he dove 
through the hatch and fell to the bottom of the floor.  He also 
reported that he witnessed a sailor get crushed in the tailgate 
of an aircraft while it was retrieving the mail.

The Veteran also asserted that, during the operation, on the USS 
Inchon, he was riding in a helicopter that took enemy fire.

In an attempt to confirm the alleged stressors, the RO requested 
information from Headquarters, United States Marine Corps.  The 
Personnel Support Branch noted that it had no means to verify the 
accidental death of a Navy man, but that such information should 
be contained in the ship's deck logs located at the U. S. Naval 
Historical Association.

In February 2004, the U. S. Naval Historical Association stated 
that the logs from the USS Inchon had been transferred to the 
National Archives and Records Administration, Modern Records 
Branch in College Park, Maryland.  The U. S. Naval Historical 
Association noted that any questions concerning the existence and 
availability of such records should be directed to that agency.

In November 2007 the RO requested the deck logs from the USS 
Inchon for the months of June and July 1973 from the National 
Archives and Records Administration.

In October 2008, the National Archives and Records Administration 
informed the RO that they did not receive the 1973 deck logs when 
the records were accessioned into the National Archives.  The 
deck logs went missing during the transfer process.

Moreover, in a November 2009 VA Formal Memorandum, the VA 
determined that the Veteran's complete service treatment records 
were unavailable for review.  The VA listed the efforts made in 
order to obtain the Veteran's records.  

The Board notes that where the service records have been lost or 
destroyed, VA has a "heightened" duty to more carefully explain 
the reasons and bases of its decision and to seriously consider 
applying the benefit-of-the-doubt doctrine.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996); see Cromer v. Nicholson, 19 Vet. App. 
215, 217-8 (2005). 

The Board notes that corroboration of every detail of a claimed 
stressor, including personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence of a 
stressful event that is sufficient to imply his or her personal 
exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

However, the identified stressors that dealt with the death or 
injury of a sailor, the attacks while riding on helicopter and 
while aboard the Inchon could not be independently verified so as 
to support a current diagnosis of PTSD. 

The Veteran's DD Form 214 notes his primary specialty as aircraft 
maintenance administrative clerk and his service in Vietnam from 
June 6, 1973 to July 18, 1973.

The Veteran's service personnel record (SPR) notes that he was 
assigned to HMH-463, MAG-24, 1stMarBde.  The Administrative 
Remarks noted that the Veteran departed from Hawaii on June 2, 
1973.  

The SPR's note that the Veteran participated in Operation End 
Sweep with TF 78 from June 5, 1973 to July 18, 1973.  During that 
time, the Veteran served as an aircraft maintenance 
administrative clerk and messman.

In a February 2004 letter, the head of the Ships History Branch, 
Naval Warfare Division reported that, for the time period of June 
and July 1973, there was no mention of the ship coming under 
fire, and that the Navy had transferred the USS Inchon's deck 
logs to the National Archives and Records Administration, Modern 
Records Branch.  R.J.C. did provide the command history for the 
USS Inchon.

The command history for the USS Inchon noted a June 18, 1973 
arrival at Haiphong Harbor Roadstead for minesweeping operations.  
A June 26, 1973 note indicated that the USS Inchon went enroute 
to an area off Vinh, Democratic Republic of Vietnam (DRV) for 
minesweeping operations.  

On July 6, 1973, it shifted anchorage to vicinity Hon-La, DRV, 
for minesweeping operations, and then on July 12, 1973, it 
anchored in Haiphong Roadstead for control of C-130 aircraft 
enroute to and from Cubi Point Naval Air Station. 

A command chronology from January 1, 1973 to June 30, 1973 for 
the Marine Heavy Helicopter Squadron 463, Marine Aircraft Group 
24 1st Marine Brigade, Fleet Marine Force, made no mention of 
coming under fire during that period.  The Board notes that 
records for July 1973 were not provided.

In an April 2004 Substantive Appeal, the Veteran noted that he 
participated in stressful missions, experienced attacks and 
witnessed a sailor's death.  

Under these circumstances, as at least two events have been 
identified as being of sufficient severity to support a diagnosis 
of PTSD, the Board finds that service connection is warranted.  

The in-service stressful experience of coming under fire while 
serving aboard the USS Inchon and his witnessing the death of the 
sailor are consistent with his duties during that time.  

Moreover, the August 2001 and the April 2008 VA examiners 
attributed the current diagnosis of PTSD to his service 
experiences in Vietnam, establishing a direct link between the 
diagnosis of PTSD and the in-service stressors.  

The Board notes that for a stressor to be sufficient for PTSD, 
the stressor must meet two requirements: (1) a person must have 
been "exposed to a traumatic event" in which the person 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or threat to the physical integrity of self or others," 
and (2) "the person's response must have involved intense fear, 
helplessness, or horror."  Cohen v. Brown, 10 Vet. App. 128, 141 
(1997), quoting DSM-IV.  

The Board, accordingly, finds that the Veteran's in-service 
stressors are deemed to have met these criteria and support the 
current diagnosis of PTSD.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which does 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt that within the range or probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  See 
also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

As the 1973 deck logs for the USS Inchon appear to have been 
lost, any reasonable doubt regarding the claimed stressors of 
incoming fire while aboard the Inchon and the death of the sailor 
must resolved in favor of the Veteran.  

The Board notes that the Veteran did not receive any award or 
decoration indicative of his participation in combat, such as the 
Combat Action Ribbon or the Purple Heart Medal.  Furthermore, his 
claimed stressors involved some details that might not be subject 
to formal verification in the service records, as he had not 
provided specific dates or names of the individuals involved.  

However, the Board finds the Veteran to be credible.  His 
statements about his in-service duties and the events he 
witnessed are consistent with his service personnel records and 
unit records evidencing service in the waters off of Vietnam 
during the Vietnam era.  From the record, the Veteran served in a 
location where and at a time when hostile activity would have 
been expected.  

Moreover, the evidence submitted by the Veteran as well as his 
consistent statements indicating that he witnessed his claimed 
stressors while serving aboard the USS Inchon during Operation 
End Sweep tend to corroborate his account and indicate that he 
had personal knowledge of such attacks.  

The totality of the record suggests that the Veteran was exposed 
to traumatic incidents involving the exposure to enemy fire and 
witnessing the death of a sailor during his service in Vietnam.  
Therefore, the Veteran's account of his stressors is accepted as 
accurate. 

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for PTSD is warranted in this case. 


ORDER

Service connection for PTSD is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


